DETAILED ACTION
Claims 1 through 20 originally filed 28 May 2020. By response received 23 November 2021; Invention A is elected for examination and claims 6 through 20 are withdrawn from consideration. By amendment received 22 March 2022; claims 1, 5, and 11 are amended, claims 2 through 4, 6 through 10, and 16 through 20 are cancelled, and claim 21 is added. By amendment received 5 October 2022; claim 1 is amended, claims 5, 11 through 15, and 21 are cancelled, and claims 22 through 27 are added. Claims 1 and 22 through 27 are addressed by this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to the drawings overcome the previous drawing objections. This argument is persuasive and all previous drawing objections are withdrawn.

Applicant argues that the cancellation of claim 5 renders all rejections of this claim moot. This argument is persuasive and all rejections of claim 5 are withdrawn.

Applicant argues that the amendments to claim 1 define this claim over the cited prior art. The examiner agrees. However, upon further search and consideration additional prior art has been located which prompts the rejection set forth below.

As such, all claims are addressed as follows:

Information Disclosure Statement
The information disclosure statement filed 12 October 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Specifically, there is no place for initials next to the PG Pub listed on page 2 of the transmittal letter. Please note that this document was already cited in IDS received 23 September 2021 so no further citation of this document is necessary to ensure that this document is considered.

Claim Interpretation
Claim 1 requires both “the substrate defines a horizontal plane” and “the plurality of quantum well layer sections are provided at a plurality of different substrate angles relative to the horizontal plane of the substrate.” These limitations are understood to correspond to Figure 10 of the original disclosure and are interpreted in light of that figure. In the case of Figure 10, a horizontal plane is defined by planar bottom surface 1012 of substrate 1000. As such, the limitation “the substrate defines a horizontal plane” is interpreted to mean that a horizontal plane can be associated with some aspect of the substrate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 through 27 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires both "The plurality of quantum well layer sections are spatially distributed horizontally and parallel to the horizontal plane of the substrate" and "The plurality of quantum well layer sections are provided at a plurality of different substrate angles relative to the horizontal plane of the substrate." These limitations are mutually exclusive because the quantum wells cannot be both parallel to a horizontal plane and at different angles to that horizontal plane. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the limitation "The plurality of quantum well layer sections are spatially distributed horizontally and parallel to the horizontal plane of the substrate" will be interpreted as meaning "The plurality of quantum well layer sections are spatially distributed horizontally… to the horizontal plane of the substrate" on the basis that the intent of the amendment appears to be to supersede the arrangement of the quantum well layers as all parallel to the same horizontal plane.

Regarding claims 22 through 27, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 25 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (Takahashi, US Patent 4,747,110).
Takahashi was originally cited in Office Action dated 18 March 2022.

Regarding claim 1, Takahashi discloses, "A substrate" (col. 4, lines 2-8 and Fig. 7, pt. 10).  "A first semiconductor layer deposited directly or indirectly on the substrate" (col. 4, lines 2-8 and Fig. 7, pts. 10 and 14).  "A plurality of quantum well layer sections in a quantum well layer deposited directly or indirectly on the first semiconductor layer and having a substantially uniform epitaxial structure" (col. 4, lines 2-8 and Fig. 7, pts. 14 and 16).  "Each of the quantum well layer sections having a respective peak wavelength in emitted light when energized" (col. 5, lines 35-39 and Fig. 7, pts. C, D, and E).  "Each respective peak wavelength being different" (col. 5, lines 35-39 and Fig. 7, pts. C, D, and E).  "A second semiconductor layer deposited directly or indirectly on the quantum well layer" (col. 4, lines 2-8 and Fig. 7, pts. 16 and 18).  "Wherein the substrate defines a horizontal plane" (Fig. 7, pt. 10).  "The plurality of quantum well layer sections are spatially distributed horizontally and parallel to the horizontal plane of the substrate" (Fig. 7, pts. 10, C, D, and E).  "The plurality of quantum well layer sections are provided at a plurality of different substrate angles relative to the horizontal plane of the substrate" (col. 5, lines 1-7 and Fig. 7, pts. 34, C, D, and E).  "The emitted light includes the plurality of respective peak wavelengths across an emitted light frequency spectrum" (col. 5, lines 35-39 and Fig. 7, pts. C, D, and E).  

Regarding claim 25, Takahashi discloses, "Wherein the bandwidth of the emitted light frequency spectrum is greater than or equal to 18 nm" (col. 4, lines 49-50, where the disclosed difference of tens of nanometers is understood to be at least 20nm).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Bour et al. (Bour, US Patent 5,396,508).

Regarding claim 22, Takahashi does not explicitly disclose, "Wherein the plurality of quantum well layer sections include indium."  "The plurality of quantum well layer sections have a plurality of different indium levels."  Bour discloses, "Wherein the plurality of quantum well layer sections include indium" (Fig. 2).  "The plurality of quantum well layer sections have a plurality of different indium levels" (Fig. 2, where different levels of indium are used to achieve different wavelengths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Bour.  In view of the teachings of Takahashi regarding a laser array emitting at different wavelengths, the alternate composition of the quantum wells as formed of a range of InGaP compositions as taught by Bour would enhance the teachings of Takahashi by allowing the design of Takahashi to be implemented for other wavelengths by employing the alternately composed quantum wells.

Regarding claim 23, Takahashi does not explicitly disclose, "Wherein the plurality of quantum well layer sections include indium gallium nitride or indium gallium phosphide."  Bour discloses, "Wherein the plurality of quantum well layer sections include indium gallium nitride or indium gallium phosphide" (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Bour for the reasons provided above regarding claim 22.  

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kondo et al. (Kondo, JP 02-015687).

Regarding claim 24, Takahashi does not explicitly disclose, "Wherein the laser diode emitter array includes four quantum well layer sections."  Kondo discloses, "Wherein the laser diode emitter array includes four quantum well layer sections" (Fig. 1, pts. 14, 15, and 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Kondo.  In view of the teachings of Takahashi regarding an array of laser devices emitting at different wavelengths, the additional inclusion of inclined surfaces for the laser devices as taught by Kondo would enhance the teachings of Takahashi by allowing the array to be designed with more than three emission regions.

Claims 26 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Tanaka et al. (Tanaka, US Pub. 2011/0013245).

Regarding claim 26, Takahashi does not explicitly disclose, "A microelectromechanical systems (MEMS) laser scanning display device."  Tanaka discloses, "A microelectromechanical systems (MEMS) laser scanning display device" (p. [0008] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Tanaka.  In view of the teachings of Takahashi regarding an array of lasers, the specific application of the laser to a display device as taught by Tanaka would enhance the teachings of Takahashi by providing additional utility for the laser device by indicating a suitable application in need of a laser device.

Regarding claim 27, Takahashi does not explicitly disclose, "Wherein the MEMS laser scanning display device includes a MEMS scanning mirror."  "[The MEMS scanning mirror] configured to form a displayed image at least in part by guiding the emitted light through a waveguide."  Tanaka discloses, "Wherein the MEMS laser scanning display device includes a MEMS scanning mirror" (p. [0077] and Fig. 1A, pt. 20).  "[The MEMS scanning mirror] configured to form a displayed image at least in part by guiding the emitted light through a waveguide" (p. [0066], [0067], [0068], and Fig. 1A, pts. 10, 20, and 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Tanaka for the reasons provided above regarding claim 26.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828